USCA4 Appeal: 20-4405      Doc: 28         Filed: 02/11/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4405


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        AHMAD KAZZELBACH,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:19-cr-00530-JKB-1)


        Submitted: February 2, 2022                                  Decided: February 11, 2022


        Before MOTZ and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Steven H. Levin, Jamar R. Brown, ROSENBERG MARTIN GREENBERG,
        LLP, Baltimore, Maryland, for Appellant. Robert K. Hur, United States Attorney, Jeffrey
        J. Izant, Assistant United States Attorney, P. Michael Cunningham, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4405      Doc: 28         Filed: 02/11/2022     Pg: 2 of 5




        PER CURIAM:

               Ahmad Kazzelbach pled guilty, pursuant to a written plea agreement, to

        cyberstalking, in violation of 18 U.S.C. §§ 2261A(2)(B), 2261(b)(5), and intentionally

        damaging a protected computer, in violation of 18 U.S.C. § 1030(a)(5)(A), (c)(4)(A)(i)(II),

        (B). The district court sentenced Kazzelbach to 48 months’ imprisonment, 11 months

        greater than his 30-to-37-month advisory Sentencing Guidelines range.          On appeal,

        Kazzelbach argues that his sentence is procedurally and substantively unreasonable. For

        the reasons set forth below, we affirm.

               We review a criminal sentence, “whether inside, just outside, or significantly

        outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877

        F.3d 513, 517 (4th Cir. 2017). This review requires consideration of both the procedural

        and substantive reasonableness of the sentence. Blue, 877 F.3d at 517.

               To assess procedural reasonableness, we consider whether the district court properly

        calculated the defendant’s advisory Guidelines range, adequately considered the 18 U.S.C.

        § 3553(a) factors, sufficiently explained the selected sentence, and addressed any

        nonfrivolous arguments for a different sentence. United States v. Provance, 944 F.3d 213,

        218 (4th Cir. 2019). The sentencing explanation need not be extensive, but it must

        demonstrate that the district court had “a reasoned basis for exercising [its] own legal

        decision-making authority.” Id. (internal quotation marks omitted). Where the court

        addresses the defendant’s “central thesis” for mitigation, it need not “address separately



                                                    2
USCA4 Appeal: 20-4405      Doc: 28         Filed: 02/11/2022        Pg: 3 of 5




        each supporting data point marshalled on its behalf.” United States v. Nance, 957 F.3d

        204, 214 (4th Cir.), cert. denied, 141 S. Ct. 687 (2020).

               Kazzelbach argues that the district court committed procedural error by failing to

        consider his lack of criminal history when weighing the § 3553(a) factors and by failing to

        consider his argument in mitigation that his status as a first-time offender warranted a

        below-Guidelines-range sentence. Our review of the record reveals that the district court

        discussed the § 3553(a) factors at length, including the history and personal characteristics

        of the defendant. The court also adequately considered the main crux of Kazzelbach’s

        mitigating argument—that the offenses were inconsistent with Kazzelbach’s character and

        personal history. We conclude that Kazzelbach’s sentence is therefore procedurally

        reasonable.

               If a sentence is free of “significant procedural error,” then we review it for

        substantive reasonableness, “tak[ing] into account the totality of the circumstances,

        including the extent of any variance from the Guidelines range.” Gall, 552 U.S. at 51. In

        determining whether Kazzelbach’s above-Guidelines-range sentence is substantively

        reasonable, “we consider whether the sentencing court acted reasonably both with respect

        to its decision to impose such a sentence and with respect to the extent of the divergence

        from the sentencing range.” United States v. Washington, 743 F.3d 938, 944 (4th Cir.

        2014) (internal quotation marks omitted). “We will vacate such [a] sentence if its stated

        reasoning is inadequate or if it relies on improper factors.” United States v. Bolton, 858

        F.3d 905, 915 (4th Cir. 2017). Because our review is ultimately for an abuse of discretion,

        we accord “due deference to the district court’s decision that the § 3553(a) factors, on a

                                                     3
USCA4 Appeal: 20-4405      Doc: 28          Filed: 02/11/2022     Pg: 4 of 5




        whole, justify the extent of the variance.” United States v. Zuk, 874 F.3d 398, 409 (4th Cir.

        2017) (internal quotation marks omitted).

               Kazzelbach claims that his sentence is substantively unreasonable because the

        district court’s reasons for varying from the Guidelines range—the extent of the harm to

        the victim, the duration of the harassment, and the manipulation of the criminal justice

        system—do not justify the extent of the variance; rather, he asserts that those factors were

        already accounted for in the Sentencing Guidelines calculation. However, the district court

        adequately explained its decision to impose an upward-variant sentence. The court relied

        on Kazzelbach’s repeated obstruction of justice, specifically his numerous false statements

        to law enforcement and judicial officers, as well as the severe harm suffered by the victim,

        as aggravating factors. The court did not cite any impermissible factors, see Bolton, 858

        F.3d at 915, nor did it give excess weight to one factor while excluding other relevant

        factors, see, e.g., Zuk, 874 F.3d at 410 (finding a sentence unreasonable where the court

        weighed heavily a tangential factor to the exclusion of other important factors). Moreover,

        the district court acted reasonably in varying 11 months above the Guidelines range

        established at sentencing. The court initially considered imposing a 60-month sentence

        but, after balancing the seriousness and duration of Kazzelbach’s criminal conduct against

        his personal circumstances, concluded that a 48-month sentence was appropriate. We

        therefore conclude that the district court did not abuse its discretion by imposing the above-

        Guidelines-range sentence.




                                                      4
USCA4 Appeal: 20-4405      Doc: 28        Filed: 02/11/2022     Pg: 5 of 5




              Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                    5